Citation Nr: 0101797	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  97-32 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Susan Paczak. Attorney-at-law

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied claims for 
increased ratings for a right shoulder disability (rated 20 
percent) and a left shoulder disability (rated 20 percent).  
In a January 2000 decision, the Board denied these claims.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2000 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the part of the Board decision, 
which denied increased ratings for the right and left 
shoulder disabilities, be vacated and the issues remanded; 
the joint motion was granted by a September 2000 Court order.  

[The January 2000 Board decision also denied an earlier 
effective date for a 20 percent rating for the right shoulder 
disability, based on clear and unmistakable error in a June 
1970 RO rating decision.  The appeal of such issue was 
dismissed by the August 2000 joint motion and the September 
2000 Court order, and such issue is not before the Board.]


REMAND

The joint motion and Court order require further development 
of the evidence, especially another VA examination, with 
respect to the claims for increased ratings for the right and 
left shoulder disabilities.  Accordingly, the Board remands 
these claims to the RO for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
examination and treatment since November 
1998 for right and left shoulder 
problems.  The RO should then obtain 
copies of the related medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his service-
connected right and left shoulder 
disabilities.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should note that such 
has been accomplished.  The doctor should 
clearly indicate which diagnoses, signs, 
symptoms are associated with the service-
connected right and left shoulder 
disabilities, and which are not.  Range 
of motion of the shoulders should be 
reported in degrees; any objective signs 
of pain on motion should be noted, 
together with the point (in degrees) 
where such signs of pain on motion are 
manifest; and the doctor should assess 
the extent of any additional limitation 
of motion due to pain and other symptoms 
during use or flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
doctor should indicate whether the 
shoulder disabilities, including 
residuals of surgery, involve muscle 
injury; if such is found, the particular 
muscle groups involved should be 
identified, and the degree of muscle 
injury should be assessed.  Any bony 
defect of the humerus, clavicle, or 
scapula of either shoulder should be 
noted, as well as the frequency and 
extent of any recent recurrent 
dislocations.  Surgical scars on the 
shoulders should be described, including 
any objective signs of scars which are 
tender and painful or poorly nourished 
with repeated ulceration.

3.  After assuring compliance with the 
above development, the RO should review 
the claims for increased ratings for the 
right and left shoulder disabilities.  
The RO should consider all applicable 
diagnostic codes, should address whether 
increased ratings on an extraschedular 
basis are warranted (38 C.F.R. 
§ 3.321(b)(1)), and should address 
whether separate ratings for shoulder 
scars are warranted (Estaban v. Brown, 6 
Vet. App. 259 (1994)).  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

On remand, the veteran has the right to submit additional 
evidence and argument on the issues the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


